UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-7535



JAMES A. FULLARD,

                                               Plaintiff - Appellant,


          versus


PARRIS N. GLENDENNING, Governor; MARTAIN
O'MALLEY;   PATRICIA  C.   JESSAMY,  District
Attorney; ALLEN L. SCHWAIT; RONALD WALKER,
Defense Attorney; JAMES V. PEGUESE, Warden,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(CA-03-1979-CCB)


Submitted: January 29, 2004                 Decided:   February 6, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James A. Fullard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               James A. Fullard seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) action.               We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

               Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).           This appeal period is “mandatory

and jurisdictional.” Browder v. Dir. Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).       Fullard was given an opportunity to provide grounds for

extending the appeal period, under Fed. R. App. P. 4(a)(5)(A), but

failed to do so.

               The district court’s order was entered on the docket on

July 25, 2003.          The notice of appeal was filed on September 23,

2003.*   Because Fullard failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.         We dispense with oral argument because the

facts    and    legal    contentions   are     adequately   presented   in   the




     *
      This date was determined giving Fullard the benefit of the
Supreme Court’s decision in Houston v. Lack, 487 U.S. 266 (1988).

                                       - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -